DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/2/2021 regarding the newly amended claims have been fully considered but they are not persuasive. 
The Applicant’s arguments were directed towards rejections under combination of the prior art Turney et al. (US 2017/0031962) in view of Grosch et al. (US 2017/0082998), which was overcome by the amendments and so the new combination of art, Turney et al. (US 2017/0031962) in view of Law et al. (US 2015/0338836), addresses these agreements in this current rejection, below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The term “detection device” is used in the Abstract and [0010,0045,0046,0058] of the Published Application (US 2019/0107295) and is only defined as “configured to detect”. The Office does not know what this device is.

Claim Rejections - 35 USC § 112
Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the specification or drawing is disclosed “the detection of user-indication of unoccupied positions”; the only mention of unoccupied positions is in [0059] of the PG Publication, which does not mention a detection device doing the detection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “detection device” was used in the claim language, but no structure elements were disclosed in the specification or drawings; therefore, one of ordinary skill in the art would not know what exactly this device is intended to be.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The recited “detection device” in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962) and Law et al. (US 2015/0338836).
Regarding claim 11,Turney discloses an apparatus for configuring a multivalent energy supply system, the apparatus comprising: a memory device (312, [0057]) in which a base configuration (BK)  of the multivalent energy supply system is stored, the base configuration including respective placeholders ([002], i.e. plurality of subplants) for a plurality of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) ([0028], heater subplant & chiller sub-plant) which use at least two different energy carriers to provide energy in the form of heat and/or cold and/or electrical energy ([0028,0040]- hot and cold); a flow (V) through which a carrier medium flows which receives energy from the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) and transports it to a consumer circuit; a return flow (R) (Figure 2, Hot water loop and cold water loop)  which receives the carrier medium coming from the consumer circuit (i.e. building); and a buffer storage (P) arranged between the flow (V) and the return flow (R) for temporarily storing energy which is supplied to the buffer storage (P) via the flow (V); wherein the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) within the base configuration (BK) can be arranged at positions in parallel to the buffer storage (P) (242), between the flow (V) and return flow (R) and/or in series in the flow (V); wherein the apparatus is configured to transmit the system configuration (AK) to a control device which controls the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) based on their detected type and position within the system configuration (AK) ([0048]), but does not disclose a detection device which detects, for each of the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02), a user selected type and position  from a predetermined set of energy generator types and  positions of the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) within the base configuration (BK) stored in the memory device  and which further detects user-indications of unoccupied positions with the base configuration (BK) wherein the apparatus is configured to generate a system configuration (AK) from the base configuration  by replacing the placeholders in the base configuration (BK) with the user-selected  types and positions of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) and by eliminating the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) at any user-indicated unoccupied positions.  
However, Law discloses a process control apparatus and method (Abstract) wherein the base configuration includes respective placeholders ([0038]) for the energy generators ([0021], i.e. boilers)  and  a detection device (212, i.e. library generator) which detects, for each of the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02), a user selected type and position from a predetermined set of energy generator types and  positions of the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) within the base configuration (BK) stored in the memory device  and which further detects user-indications of unoccupied positions with the base configuration (BK) wherein the apparatus is configured to generate a system configuration (AK) from the base configuration  by replacing the placeholders in the base configuration (BK) with the user-selected  types and positions of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) and by eliminating the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) at any user-indicated unoccupied positions ([0039,0061,0069, i.e. modified]).  
To further clarify the rejection, the following paragraphs are reproduced with the salient issues in bold:
[0039] The example generic library generator 212 generates generic process system libraries based on specific process control systems that have been previously configured. In some examples, the generic library generator 212 identifies or facilitates a user in identifying the process specific information to be abstracted out of the system and assigned generic placeholders for subsequent configuration when an instance of the generic process system library is to be generated. In some examples, the instance generator 210 and the generic library generator 212 work in tandem to modify or adjust a generic process system library and/or an instance of a generic process system library. 

0061] Although the generic process system library 500 described above can significantly decrease the time and expense of configuring a process control system, in some examples, a specific process control system may not correspond identically to the generic information contained in the generic process system library 500. For example, while the physical equipment of a particular process control system may be substantially the same as represented in the process graphic 300 of FIG. 3, the particular process control system may have a different component and/or implement a slightly different control strategy that is not accounted for by generic placeholders within the generic process system library 500. Thus, in some cases, a generic process system library 500 may be used to configure a substantial portion of a particular process system, and after an instance of the generic process system library 500 is created, the instance may be modified to configure the remainder of the particular system. In some examples, the process graphics of the instance are modified. In some examples, the control strategy within the process graphic is modified. Additionally, or alternatively, in some examples, the underlying process equipment that forms the equipment hierarchy is modified resulting in a corresponding modification to the control strategy and/or the process graphics. In some examples, engineers may modify an instance of the generic process system library 500 independent of the underlying generic process system library 500 using known configuration methods. In other examples, an instance of the generic process system library 500 is modified based on other generic library definitions associated with the change needed for the particular process control system in connection with the generic process system library 500 to then instantiate a new or modified instance of the generic process system library 500.

The term “generic” corresponds to the applicant’s term “base configuration” and allow the engineer to modify the system to particle configuration, which obviously would include adding or removing features or even devices.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to use generic placeholders and generic configuration that could be customized for each individual application, so that the plant can be quickly and efficiently optimized without redundant programing.
Regarding claim 12, Turney (T), as modified, discloses the apparatus according to claim 11, wherein, in the base configuration (BK), at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) (T-232, Figure 2) are arranged in parallel to each other between the flow (V) (T-to building near 234 in Figure 2) and the return flow (R) (T-216). 
Regarding claim 13, Turney (T), as modified, discloses the apparatus according to claim 12, wherein, in the base configuration (BK), one of the at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) (T-232, Figure 2) is arranged upstream at the flow (V) with respect to the buffer storage (P) (T-244). 
Regarding claim 14, Turney (T), as modified, discloses the apparatus according to claim 13, wherein, in the base configuration (BK), the other of the at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) (T-220, Figure 2) is arranged downstream at the flow (V) with respect to the buffer storage (P) (T-242). 
Regarding claim 15, Turney (T), as modified, discloses the apparatus according to claim 11, wherein, in the base configuration (BK), a first energy transfer (U) (T-226, Figure 2) at which the carrier medium flows into the consumer circuit via the flow (V) is arranged in parallel to the buffer storage (P) (T-244, [0048]). 
Regarding claim 16, Turney (T), as modified, discloses the apparatus according to claim 15, wherein, in the base configuration (BK) in parallel to the first energy transfer (U), at least one primary-side energy transfer (UP) (T-226, Figure 2) is arranged upstream at the flow (V) and/or at least one secondary-side energy transfer (US) is arranged downstream at the flow (V). 
Regarding claim 19,Turney discloses  a method of configuring a multivalent energy supply system, the method comprising the steps of: reading out a base configuration (BK)  of the multivalent energy supply system from a memory device (312, [0057]), wherein the base configuration (BK) includes respective place holders ([020], i.e. subplants) a plurality of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) (28, heater subplant & chiller sub-plant)  which use at least two different energy carriers to provide energy in the form of heat and/or cold and/or electrical energy; a flow (V) through which a carrier medium flows which receives energy from the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) and transports it to a consumer circuit; a return flow (R) (Figure 2, Hot water loop and cold water loop)  which receives the carrier medium coming from the consumer circuit (i.e. building); a buffer storage (P) (242) arranged between the flow (V) and the return flow (R) for temporarily storing energy which is supplied to the buffer storage (P) via the flow (V); and a first energy transfer (U) arranged in parallel to the buffer storage (P) and at which the carrier medium flows into the consumer circuit via the flow (V); wherein the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) within the base configuration (BK) can be arranged at positions in parallel to the buffer storage (P) between the flow (V) and return flow (R) and/or in series in the flow (V); and detecting, by a detection device, for each of the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) a type from a predetermined set of energy generator types and a position of the energy generator (E1-E6 , B1, B2, G1, G2, H1, H2, 01, 02) (heater sub-plant in Figure 2) within the base configuration (BK) stored in the memory device; generating a system configuration (AK) from the base configuration and the detected types and positions of energy generators (El-E6, B1, B2, G1, G2, H1, H2, 01, 02); and transmitting the generated system configuration (AK) ([0048]) to a control device which controls the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01,0 2) based on the transmitted system configuration (AK).
Turney does not disclose respective placeholders for the energy generators or detecting, by a detection device, for each of the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02), a user-selected type and position from a predetermined set of energy generator types and positions of the energy generator (E1- E6 , B1, B2, G1, G2, H1, H2, 01, 02) within the base configuration (BK) stored in the memory device, and further detecting user-indications of unoccupied positions within the base configuration (BK); generating a system configuration (AK) from the base configuration by replacing the placeholders in the base configuration (BK) with the user- selected types and positions of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) and eliminating the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) at any user-indicated unoccupied positions.


However, Law discloses a process control apparatus and method (Abstract) wherein the base configuration includes respective placeholders ([0038])  for the energy generators ([0021], i.e. boilers)  and a user-selected type and position from a predetermined set of energy generator types and positions of the energy generator (E1- E6 , B1, B2, G1, G2, H1, H2, 01, 02) within the base configuration (BK) stored in the memory device ([0038], 208, i.e. generic library database), and further detecting user-indications of unoccupied positions within the base configuration (BK); generating a system configuration (AK) from the base configuration by replacing the placeholders in the base configuration (BK) with the user- selected types and positions of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) and eliminating the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) at any user-indicated unoccupied positions ([0039],[0061],[0069],i.e. modified). 
Please refer to the rejection of claim 11 for further clarification.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to use generic placeholders and generic configuration that could be customized for each individual application, so that the plant can be quickly and efficiently optimized without redundant programing.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962), Law et al. (US 2015/0338836), and Knop et al. (US 10,309,258).
Regarding claim 17, Turney, as modified, discloses the apparatus according to claim 11, wherein, but not that in the base configuration (BK) in parallel to the first buffer storage (P), at least one primary-side buffer storage (PP) is arranged upstream at the flow (V) and/or at least one secondary-side buffer storage (PS) is arranged downstream at the flow (V). 
However, Knop discloses an energy balancing system (Abstract) wherein the heat storage units are arranged in parallel (C5, L49-60). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to install additional energy storage buffers upstream and downstream and parallel to the first storage buffer for the purpose of balancing the heat storage between the different buffers.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962), Law et al. (US 2015/0338836), and Vanhoudt et al. (US 10,883,728).
Regarding claim 18, Turney, as modified, discloses the apparatus according to claim 11, but not that at least one energy generator (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) is arranged in series between the buffer storage (P) and the energy transfer (U) in the flow (V). 
However, Vanhoudt discloses a broadband district heating system (Abstract) wherein at least one energy generator (16, Figure 1) is arranged in series between the buffer storage (32) and the energy transfer (23-2) in the flow (V).). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include the additional energy generator in order to increase the amount of energy stored in the buffer to maintain a desired minimum increasing the systems thermal efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762